DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed5/12/2022. Claims 1, 8, and 15 were amended. Claims 3, 10 and 17 were canceled. Claims 1-2, 4-9, 11-16 and 18-21 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112(b): Applicant’s arguments, filed 5/12/22, with respect to claims 1-2, 4-9, 11-16 and 18-21 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 112 (b) to claims 1-2, 4-9, 11-16 and 18-21 have been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments, filed 5/12/22, with respect to claims 1-2, 4-9, 11-16 and 18-21 have been fully considered and are not persuasive.
In regard to Applicant’s argument that “the claims recite additional elements that integrate the exception into a practical application of that exception. Specifically, the claimed subject matter is directed to a system and method by which the following practical effects are achieved: "it is possible to identify the occupation time for the pickup-delivery article placed on the one or more regions in the vehicle for which the reservation for the use for the pickup or delivery is accepted, based on the detection information of the sensor, and it is possible to give, to the terminal of the reservation source, the notice of the information relevant to the payment of the use charge calculated based on the occupation time." "As a result, it is possible to give the notice of the use charge that varies depending on the occupation time of a luggage compartment or the like for the pickup-delivery article, and therefore, it is possible to provide a charging technology that allows securement of fairness among a plurality of users." See as- filed Specification, paragraph [0007]. Furthermore, the claims explicitly recite that the functions of the claimed system, method, etc., are performed by a "processor." For example, the "processor" is configured to "acquire detection information, from a sensor configured to detect a placing state of the pickup-delivery article in the vehicle." Applicant thus further submits that the recited "processor" and its associated functions that are directly related to physical structures such as a "sensor" and a "vehicle" establish the claims as reciting statutory subject matter”, (remarks, pg. 10-11).
Examiner respectfully disagrees, the additional elements such as “information system, processor, sensor, terminal” are additional elements that do no more than generally link the use of the judicial exception to a particular technological environment

Response to Prior Art Arguments
Applicant's prior art arguments filed 5/12/22 are moot in light of the newly cited Beaurepaire.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Step 1
 	Claims 1-2 and 4-7 are directed to a system; claims 8-9 and 11-14 are directed to a method (i.e., a process); claims 15-16 and 18-21 are directed to a storage medium (i.e., a machine). Therefore, claims 1-2, 4-9, 11-16 and 18-21 all fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Claims 1, 8 & 15 recite a system, method and recording medium for managing use of regions in a vehicle for pickup and deliveries. The limitations of accepting reservations for the use of the one or more regions for the pickup or delivery of the pickup-delivery article; acquiring detection information, the detection information being information about the placing state of the pickup-delivery article for the one or more regions; identifying an occupation time for the pickup-delivery article placed on the one or more regions, based on the detection information; giving a notice of information to a reservation source of the reservation for the use for the pickup or delivery of the pickup-delivery article, the information being relevant to payment of a use charge calculated based on the occupation time; acquiring a schedule of use of the vehicle of the vehicle; and increasing use charge calculated based on occupation time, at a predetermined rate, when reservation for the use falls within a period during which vehicle is scheduled to be used are, under their broadest reasonable interpretation, considered an abstract idea such as a certain method of organizing human activity, more precisely interaction between humans/individuals. 
The aforementioned limitations are directed towards delivery and pickup operations, which, given the broadest reasonable interpretation, may be interpreted as organizing human activity, managing interactions between individuals – in this case delivery and pickup relations. Therefore, the claims recite an abstract idea. 
Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, claims 1, 8 & 15 recite additional elements: processor, a sensor, a terminal, a recording medium and a program. These additional elements do not add a meaningful limitations to the invention because the processor, a terminal, a recording medium and a program are recited at a high level of generality and merely invoke the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)). The additional element of a sensor (configured to detect a placing state of the pickup-delivery article in the vehicle) does not add a meaningful limitations to the invention because sensor is recited at a high level of generality and performs insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application, and the claims are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception or insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception.
	As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: “apply it” (or an equivalent), or add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); or adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
	Even further when viewed as whole/ordered combination, the sensor (configured to detect a placing state of the pick-up delivery article in the vehicle) amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The sensor is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)). Additionally, Para. 25 of Applicant’s Specification, generically discloses the sensor at a high-level of generality.
Therefore, the additional elements of: processor, a sensor, a terminal, a recording medium and a program, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible.

Dependents claims 2, 4-7, 9, 11-14, 16, 18-21 are directed to the same abstract idea as independent claims 1, 8 & 15. Claims 2, 4-7, 9, 11-14, 16, 18-21 simply further define and specify the method in which the system works. Therefore dependent claims 2, 4-7, 9, 11-14, 16, 18-21 simply further narrow the abstract ideas recited in independent claims 1, 8 & 15.
The dependent claims do not cite any additional elements not already present or analyzed in the aforementioned independent claims. Therefore, dependent claims 2, 4-7, 9, 11-14, 16, 18-21, for the same reasons presented above for independent claims 1, 8 & 15, do not recite additional elements that integrate the abstract idea into a practical application and further do not recite significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson et al (US Patent Application Publication No. 2019/0130349 - hereinafter Ferguson) in view of Beaurepaire et al (US Patent Application Publication No. 20160189098 - hereinafter Beaurepaire) in view of Motoyama et al (US Patent Application Publication No. 2016/0027261 - hereinafter Motoyama) in view of Hara et al (KR 2004/0027031- hereinafter Hara).
Re. claim 1, Ferguson teaches:
An information system (See “system” in Abstract) configured to manage use of one or more regions (See P: 0062, “The mobile locker bank 114, according to particular embodiments, includes a plurality of lockers 124 of varying sizes (e.g., small, medium, large, etc.).”) in a vehicle (See “mobile locker bank” in Abstract) for pickup or delivery, the vehicle being permitted to be used as a pickup-delivery destination of a pickup-delivery article, the one or more regions in the vehicle being a secure compartment within the vehicle (See Abstract: “A mobile locker bank can be automatically routed and travel to a location to facilitate pickup/delivery of parcels”) the information system comprising: 
a processor, (See P: 0002, “…at least one first computer processor;”) configured to accept a reservation for the use of the one or more regions for the pickup or delivery of the pickup-delivery article; (See P: 0090, For example, one or more users may reserve one or more lockers at the fixed locker bank for one or more items to be stored…”)
 acquire detection information, from a sensor configured to detect a placing state of the pickup-delivery article in the vehicle, (See P: 0090, “…sensors located within each of the lockers of the fixed locker bank that are configured to detect the presence of an item within the lockers.”)
 the detection information being information about the placing state of the pickup-delivery article for the one or more regions; (See P: 0090, “…sensors located within each of the lockers of the fixed locker bank that are configured to detect the presence of an item within the lockers.” & P: 0091: “Likewise, the locker is considered unoccupied when the same locker is opened a second time or a sensor provides data that the locker is empty.”)
a pre-determined occupation time for the article in one or more regions, and (See P: 0152, “For example, the automated pickup/delivery vehicle may be directly or indirectly programmed to allow direct user interaction with a mobile locker bank computer 112 from the time of arrival until noon.”)
give a notice of information to a terminal of a reservation source of the reservation for the use for the pickup or delivery of the pickup-delivery article, the information being relevant to payment of a use charge (See P: 0041, “In some embodiments, remote computing devices 118 may comprise a display component. The display component may provide visual feedback to a user…  In some cases, the display component may receive input from the user.” & See P: 0043, “In some cases, an app may access other features or apps associated with the customer, such as other features or apps on remote computing devices 118. Some non-exclusive examples of other features or apps may be… payment information, which may be used for processing delivery/pickup fees, such as a credit card, bank account, or virtual wallet, and the like.” & P: 0156: “Further, in some embodiments, method 800 may additionally comprise providing a notification to customers with parcels loaded into an automated pickup/delivery vehicle.”)
Ferguson doesn’t teach, Beaurepaire teaches:
acquire a schedule of use of the vehicle, from a terminal of a possessor of the vehicle; (See ¶34 shows calendar data provided from user equipment (terminal of a possessor) such as “the applications 103 may determine the current schedule of the user from the calendar of the user. By way of example, the calendar may be a local calendar stored on the UE 101 or provided by a cloud based service”. Then ¶38 states the use of the calendar data to find out the availability of a vehicle such as “the configuration platform 109 may determine cars of friends (e.g., from social networking) of the user are in proximity to the current location of the user or in proximity to the delivery location. In this case, the configuration platform 109 determines the scheduling and/or calendar information of the friends of the user to determine a vehicle for receiving the delivery”. Overall as stated in ¶38 it shows acquiring vehicle use information by determining the vehicle owner’s calendar to determine when a vehicle would be available to be used for delivery such as “the configuration platform 109 may determine the availability of vehicles from a car sharing service, a social contact of the user, or an autonomous vehicle, etc. or any combination thereof. In one embodiment, the configuration platform 109 determines the one or more vehicles based, at least in part, on a proximity to the delivery location, a current location of the user, a future location of the user, or a combination thereof. As noted previously, the current location or a future location of the user may be determined by the applications 103 at least in part, on scheduling information, calendar information, positioning device location information (105), or a combination thereof. In one embodiment, the configuration platform 109 determines the one or more vehicles based, at least in part, on scheduling information, calendar information, positioning device location information (105), or a combination thereof associated with the vehicles”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Beaurepaire in the system of Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However Ferguson et al does not teach the following limitations: identify an occupation time for the pickup-delivery article placed on the one or more regions, based on the detection information; and payment of a use charge calculated based on the occupation time.
However with respect to the aforementioned limitations, Motoyama et al teaches an occupation time/time stamp for a detected package in a locker, (See P: 0246, “The message may also have a time stamp indicating the date / time that the locker sensor 1202 detected that the package was deposited in the compartment.”) and reminders containing information on a usage charge fee calculated based on locker occupation time. (See P: 0131, “Disseminating the reminders allows a delivery system to increase the utilization of the compartments. In some situations, a seller and/or a buyer may be charged fees if they let a package remain in the locker compartment longer than a specified time...)
Motoyama further teaches:
increase the usage charge fee calculated based on locker occupation time if it is longer than a specific time. (See P: 0131, “Disseminating the reminders allows a delivery system to increase the utilization of the compartments. In some situations, a seller and/or a buyer may be charged fees if they let a package remain in the locker compartment longer than a specified time...)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson, to include an occupation time/time stamp for a detected package in a locker and reminders containing information on a usage charge fee calculated based on locker occupation time, as taught by Motoyama, in order to manage a delivery of a package to a digital locker and to manage a retrieval of the package from the digital locker. (Motoyama, P: 0002)
However Ferguson in view of Motoyama does not teach the following limitations: the processor is configured to increase the use charge calculated based on the occupation time, at a predetermined rate, when the reservation for the use falls within a period during which the vehicle is scheduled to be used. 
However with respect to the aforementioned limitations, Hara teaches a predetermined fee/rate for locker utilization. (See P: 0024-25, “…calculated and determination means for performing predetermined determination, based on the judgment that charged to the above the charge of the locker delivery company charges to provide a locker system characterized in that it comprises a billing method…as the charge to the set number of times, a contract between the locker control center and the delivery company wherein the charge delivery bill the supplier, when the determination of the use number of times by the determining means is determined as above set number of times, it is desirable for the delivery company unless the rate charged for use over the set number of times.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson, to include a predetermined fee/rate for locker utilization, as taught by Hara, in order to allow shipment delivery when a user is absent. (Hara, P: 0018)

Re. claim 8,
Processing Method of claim 8 substantially mirrors the Information system of claim 1.

Re. claim 15,
Medium of claim 15 substantially mirrors the Information system of claim 1. Additionally, Ferguson teaches medium in ¶33.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson in view of Beaurepaire in view of Motoyama in view of Hara in view of Nitu et al (US Patent Application Publication No. 2015/0356801 - hereinafter Nitu).
Re. claim 2, Ferguson in view of Beaurepaire in view of Motoyama in view of Hara teaches information system according to claim 1.
Ferguson further teaches: 
The information system according to claim 1 (See rejection of claim 1),
A processor, (See rejection of claim 1)
to give a notice of information to the terminal of the reservation source, (See rejection of claim 1)
However Ferguson does not teach the following limitations: wherein the processor is configured to identify a remaining time before an end time of the reservation for the use, based on the occupation time, and to give a notice of information to the terminal of the reservation source, the information being relevant to the remaining time before the end time of the reservation for the use.
However with respect to the aforementioned limitations, Nitu teaches a notification of remaining time for a smart locker reservation, (See P: 0074, “As an example, the status information may provide for a duration of time that each securable device is being rented and an amount of time that remains for each rental…The users in the queue using the mobile kiosk may be communicated with status updates, notifications, and, optionally, a time remaining for each of the securable devices.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson, to include a notification of remaining time for a smart locker reservation, as taught by Nitu, in order to allow utilization of a smart locker that serve as temporary storage and may be operated by delivery services to deliver packages or other items for customers to pick up at the lockers. (Nitu, P: 0024)

Re. claim 9,
Processing Method of claim 9 substantially mirrors the Information system of claim 2.

Re. claim 16,
Medium of claim 16 substantially mirrors the Information system of claim 2. Additionally, Ferguson teaches medium in ¶33.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson in view of Beaurepaire in view of Motoyama in view of Hara in view of Matsumura et al (JP 4268008 - hereinafter Matsumura).
Re. claim 4, Ferguson in view of Beaurepaire in view of Motoyama in view of Hara teaches information system according to claim 1.
Ferguson further teaches: 
The information system according to claim 1 (See rejection of claim 1), 
Ferguson teaches locker bank tracking and location information updating. (See P: 0114-0115, “When the driver arrives to remove the mobile locker bank, the driver may notify the system that the mobile locker bank is being moved. The drive may notify the system using a mobile computing device… and update information (e.g., tracking information) associated with the item to include new location information as to where the mobile locker bank will be located.”)
However Ferguson does not teach, Matsumara teaches:
the processor is configured to detect movement of the vehicle, based on change in position information about the vehicle in connection with time elapsed between a time when the pickup-delivery article is placed on the one or more regions and completion of the receiving of the pickup-delivery article; and 
the processor is configured to reduce, the use charge, calculated based on the occupation time, by some or all of the use charge, when the processor detects the movement of the vehicle in a state where the pickup-delivery article is placed on the one or more regions.
Matsumura ¶19 teaches “…cost simulation is performed in consideration of inventory data, production plan data, vehicle data…” & ¶22-¶25, “the delivery plan creation system refers to the delivery charge data and determines the delivery charge of each package based on the determined delivery date…. Specifically, as the interval between the order receiving date and the delivery date increases, the delivery plan creation system applies a higher discount rate to the delivery fee and determines the delivery fee for each package… 10% of the delivery fee is discounted if the delivery is made within 3 days from the order, and 20% of the delivery fee is delivered if the delivery is made between 3 and 7 days after the order.”) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson, to include detecting and measuring vehicle movement over time period, and reducing calculated charge based on the timeliness of the vehicle’s arrival, as taught by Matsumura, in order to deliver a package based on a determined delivery schedule. (Matsumura, P: 0003)
	
Regarding Claim 5, Ferguson in view of Beaurepaire in view of Motoyama in view of Hara in view of Matsumura et al teaches the limitations of claim 4, Ferguson in view of Beaurepaire in view of Motoyama in view of Hara and further in view of Matsumura further teaches:
The information system according to claim 4 (See rejection of claim 4), wherein the processor is configured to give a notice of the position information about the vehicle, to the terminal of the reservation source, when the processor detects the movement of the vehicle in the state where the pickup-delivery article is placed on the one or more regions. (See P: 0114-0115, “When the driver arrives to remove the mobile locker bank, the driver may notify the system that the mobile locker bank is being moved…. and update information (e.g., tracking information) associated with the item to include new location information as to where the mobile locker bank will be located.” & See P: 0156, “In some embodiments, the notifications may be provided to customers through an application, app, SMS, MMS, an IoT device, remote computing device 118, a virtual assistant 111, and/or any other suitable means. The notification may present information relevant to the customer. For example, the notification may present various pickup/delivery locations an automated pickup/delivery vehicle may be currently located, headed toward, and/or routed to.”)

Re. claim 11,
Processing Method of claim 11 substantially mirrors the Information system of claim 4.

Re. claim 12,
Processing Method of claim 12 substantially mirrors the Information system of claim 5.

Re. claim 18,
Medium of claim 18 substantially mirrors the Information system of claim 5. Additionally, Ferguson teaches medium in ¶33.

Re. claim 19,
Medium of claim 19 substantially mirrors the Information system of claim 5. Additionally, Ferguson teaches medium in ¶33.

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson in view of Beaurepaire in view of Motoyama in view of Hara in view of Snow et al (US Patent Application Publication No. 20160203543 - hereinafter Snow).
Re. claim 6, Ferguson in view of Beaurepaire in view of Motoyama in view of Hara teaches information system according to claim 1.
Ferguson further teaches: 
The information system according to claim 1 (See rejection of claim 1), 
the processor is configured to acquire position information from the terminal of the reservation source; (See P: 0154, “For example, some embodiments may detect the proximity of customers… In some embodiments, customers may be detected by location information provided by a user device.”)
A required time to collect the pickup-delivery article based on position of consumer. (See P: 0152, “…in some embodiments, pickup/delivery at a pickup/delivery location may be facilitated for a length of time. The length of time may be predetermined, adjustable, and/or context sensitive… For example, the automated pickup/delivery vehicle may be directly or indirectly programmed to allow direct user interaction with a mobile locker bank computer 112 from the time of arrival until noon.” & P: 0154, “For example, some embodiments may detect the proximity of customers (either for pickup or delivery) and delay departure from a pickup/delivery location.”)
Position information acquired from vehicle and customer device (See rejection of claim 4 and 5)
Pickup location determination based on parking. (See P: 0122, “In an embodiment of block 802, the pickup/delivery location may be based on the density of parking locations.”)
give a notice of an expected amount of the use charge, to the terminal of the reservation source, the expected amount of the use charge being calculated based on the required time. (See P: 0156-0157, “The notification may present information relevant to the customer…Additionally, in embodiments the notification may present an estimated range for unmanned vehicle pick/delivery, no-fly zones that may interfere with unmanned aerial vehicle pickup/delivery, any applicable charges associated with unmanned vehicle pickup/delivery, and the like.”)
However Ferguson does not teach the following limitations: the processor is configured to calculate a required time to collect the pickup-delivery article, based on a parking position of the vehicle and the position information acquired from the terminal of the reservation source, in a state where the pickup-delivery article is placed on the one or more regions; 
However with respect to the aforementioned limitations, Snow teaches pickup time calculation based on parking position. (See P: 0077, “One embodiment may employ “runners” who are assigned to take an assembled order to the consumer's vehicle which may be parked in a designated order pickup spot in the parking lot. The average time for a runner to take an order from the check out or other location within the retail environment to the parked consumer vehicle may also be calculated and used when providing an accurate pickup time to a consumer.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Ferguson, to include pickup time calculation based on parking position, as taught by Snow, in order to providing an accurate, timely and precise pickup time for a product order. (Snow, Abstract)

Regarding Claim 7, Ferguson in view of Beaurepaire in view of Motoyama in view of Hara in view of Snow teaches the limitations of claim 6, Ferguson further teaches:
The information system according to claim 6 (See rejection of claim 6), wherein: 
the processor is configured to estimate an expected collection hour for the pickup-delivery article placed on the one or more regions, based on the required time;
(See P: 0152-0154, “…in some embodiments, pickup/delivery at a pickup/delivery location may be facilitated for a length of time. The length of time may be predetermined, adjustable, and/or context sensitive…Further, the predetermined time may be a duration of time. For example, pickup/delivery may be facilitated for three hours from the time of arrival at a pickup/delivery location, four hours from the time of arrival at a second location, and so on... In some embodiments, a notification may be provided to the user device or the mobile locker bank computer that departure from the pickup/delivery location is imminent, approaching, and/or scheduled.)
 and the processor is configured to give a notice of the expected collection hour, to a terminal of a possessor of the vehicle. (See P: 0154 “In some embodiments, a notification may be provided to the user device or the mobile locker bank computer that departure from the pickup/delivery location is imminent, approaching, and/or scheduled.”)

Re. claim 13,
Processing Method of claim 13 substantially mirrors the Information system of claim 6.

Re. claim 14,
Processing Method of claim 14 substantially mirrors the Information system of claim 7.

Re. claim 20,
Medium of claim 20 substantially mirrors the Information system of claim 6. Additionally, Ferguson teaches medium in ¶33.

Re. claim 21,
Medium of claim 21 substantially mirrors the Information system of claim 7. Additionally, Ferguson teaches medium in ¶33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628